United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1893
Issued: January 29, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 12, 2013 appellant, through his representative, filed a timely appeal from a
July 31, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed a
heart condition in the performance of duty causally related to factors of his federal employment.
On appeal, counsel contends that the medical evidence is sufficient to establish that
appellant’s job duties, including working in extreme heat, permanently aggravated his heart
condition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 26, 2012 appellant, then a 57-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed ischemic heart disease due to factors of
his federal employment, including working in extreme heat while making deliveries. He
submitted a position description and a list of physical requirements. In a narrative statement,
appellant noted that he had worked at the employing establishment for more than 27 years and at
his current station for 25 years. His duties required him to make deliveries in mailrooms which
were not air-conditioned and reached temperatures of over 110 degrees for 45 minutes to an hour
at a time.
In an August 8, 2012 treatment note, Dr. John D. Ramirez, a cardiologist, diagnosed an
anterior lateral wall myocardial infarction on October 11, 2010, status post bare-metal stent on
October 11, 2010, status post ventricular fibrillation and hyperlipidemia. He provided findings
on examination and noted that appellant’s underlying ischemic heart disease and quality of life
would be directly affected by changes in the environment, such as heat and cold, as well as
physical and mental stress. Dr. Ramirez reviewed appellant’s statement of his job duties and
opined that working conditions in extreme heat permanently aggravated his heart disease.
In an October 3, 2012 letter, OWCP requested additional factual and medical information
from appellant. It allotted him 30 days to respond to its inquiries.
Appellant submitted a narrative statement dated November 28, 2012. In an October 17,
2012 report, Dr. Ramirez indicated that appellant reported increased stress in his work
environment. He diagnosed ischemic heart disease and anxiety neurosis.
Appellant submitted a January 7, 2013 narrative statement. He noted that he attended a
softball game in Winter Haven, Florida at the time of his heart attack. Appellant used leave
without pay and donated leave to cover his time away from work for heart surgery.
By decision dated February 1, 2013, OWCP denied appellant’s claim. It found that the
medical evidence failed to establish a causal relationship between his heart condition and the
implicated employment factors.
On February 5, 2013 appellant, through his representative, requested an oral hearing
before an OWCP hearing representative. He submitted documents pertaining to lead and
asbestos work safety.
A hearing was held before an OWCP hearing representative on May 16, 2013.
By decision dated July 31, 2013, OWCP’s hearing representative affirmed the
February 1, 2013 decision.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.6
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that his
federal employment caused or aggravated his heart condition. While appellant submitted a
statement in which he identified the factors of employment that he believed caused the condition,
in order to establish a claim that he sustained an employment-related injury, he must also submit
rationalized medical evidence which explains how his medical conditions were caused or
aggravated by the implicated employment factors.7

2

Id. at §§ 8101-8193.

3

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

5

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
6

See O.W., supra note 4.

7

See A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C.
Moore, 52 ECAB 132 (2000).

3

Dr. Ramirez provided treatment records that diagnosed ischemic heart disease, anxiety
neurosis, anterior lateral wall myocardial infarction on October 10, 2010, status post bare-metal
stent on October 11, 2010, status post ventricular fibrillation and hyperlipidemia. He indicated
that appellant’s underlying ischemic heart disease and quality of life were directly affected by
changes in the environment such as heat and cold, as well as physical and mental stress.
Dr. Ramirez reviewed appellant’s job duties and opined that working conditions in extreme heat
permanently aggravated his heart disease. He did not provide a full or complete history of
appellant’s myocardial infarction or surgery in October 2010. The 2012 treatment records
provide findings on examination and state generally that appellant’s work duties aggravated his
heart disease. Dr. Ramirez did not provide a rationalized medical opinion explaining how factors
of appellant’s federal employment were competent to aggravate the disease process. Such
generalized statements do not establish causal relationship as they essentially repeat appellant’s
allegation of causal relation and are unsupported by adequate medical rationale how his physical
activity at work contributed to the October 10, 2010 myocardial infarction.8 The Board has held
that the mere fact that appellant’s symptoms arise during a period of employment or produce
symptoms revelatory of an underlying condition does not establish a causal relationship between
appellant’s condition and his employment factors.9 Dr. Ramirez did not address other risk
factors. Lacking thorough medical rationale on the issue of causal relationship, Dr. Ramirez’s
reports are insufficient to establish that appellant sustained an employment-related injury.
Appellant submitted documents pertaining to lead and asbestos work safety in support of
his claim. These documents do not constitute medical evidence as they were not prepared by a
physician.10
Appellant has not submitted sufficient rationalized medical evidence to establish that he
sustained a myocardial infarction causally related to the indicated employment factors. He did
not meet his burden of proof.
On appeal, counsel contends that the medical evidence is sufficient to establish that
appellant’s job duties, including working in extreme heat, permanently aggravated his heart
condition. For the reasons stated above, the Board finds that the medical evidence on causal
relation is of reduced probative value.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

8

See K.W., Docket No. 10-98 (issued September 10, 2010).

9

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

See 5 U.S.C. § 8101(2).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
developed a heart condition in the performance of duty causally related to factors of his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the July 31, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 29, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

